In an action for goods sold and delivered, defendants appeal from an order denying their motion to vacate the default judgment on the ground of nonservice of process. Order reversed, without costs, and motion granted to the extent of remitting the matter to Special Term for a hearing on the question of service of process on defendants. The facts presented on the motion were sufficiently conflicting to prevent determination of the question of service of process without a hearing. (Dege v. Mascot Realty Corp., 243 App. Div. 546.) Nolan, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur.